PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Licht et al.
Application No. 16/139,614
Filed: September 24, 2018
Attorney Docket No. 43739.0006CON
For: SYSTEM, APPARATUS & METHOD FOR ARRESTING PROPAGATION OF A DEFLAGRATION IN A CLEAN AIR RETURN DUCT OF AN AIR-MATERIAL SEPARATOR

:
:
:
:   DECISION GRANTING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:
:


This is a decision on the petition under 37 CFR 1.313(c)(2), filed August 24, 2021, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination). See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on October 29, 2020 cannot be refunded. If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

This application is being referred to Technology Center Art Unit 3752 for processing of the request for continued examination under 37 CFR 1.114 and for consideration of the inventor’s oath or declarations, and application data sheet (ADS) filed August 24, 2021. 

Telephone inquiries regarding this decision should be directed to undersigned at (571) 272-1642. 





/April M. Wise/
Paralegal Specialist, Office of Petitions





    
        
            
        
            
    

    
        1	1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.